 


110 HR 606 IH: Volunteer Emergency Responder Fair Mileage Act of 2007
U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 606 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2007 
Mr. Hayes introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income mileage reimbursements to volunteer emergency medical responders and volunteer firefighters and to increase the mileage allowance for charitable contributions for the benefit of volunteer fire departments, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Volunteer Emergency Responder Fair Mileage Act of 2007. 
2.Mileage reimbursements to volunteer emergency medical responders and firefighters excluded from gross income 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139A the following new section: 
 
139B.Mileage reimbursements to volunteer emergency medical responders and firefighters 
(a)In generalGross income of an individual does not include amounts received from a qualified volunteer fire department (as defined in section 150(e)(2)) as reimbursement of operating expenses with respect to use of a passenger automobile for the benefit of the qualified volunteer fire department. The preceding sentence shall apply only to the extent that the expenses which are reimbursed would be deductible under this chapter if section 274(d) were applied— 
(1)by using the standard mileage rate in effect under section 162(a) for operating an automobile for business purposes, and 
(2)as if the individual were an employee of the qualified volunteer fire department. 
(b)Application to volunteer services onlySubsection (a) shall not apply with respect to any expenses relating to the performance of services for compensation. 
(c)No double benefitA taxpayer may not claim a deduction under any other provision of this title with respect to the expenses under subsection (a).. 
(b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 is amended by inserting after the item relating to section 139A the following new item: 
 
 
Sec. 139B. Mileage reimbursements to volunteer emergency medical responders and firefighters.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
3.Deduction for volunteer emergency medical responders and firefighters mileage contributions 
(a)In generalSubsection (i) of section 170 of the Internal Revenue Code of 1986 (relating to standard mileage rate for use of passenger automobile) is amended to read as follows: 
 
(i)Mileage rates for use of passenger automobile 
(1)Standard ratesFor purposes of computing the deduction under this section for use of a passenger automobile, the standard mileage rate shall be 14 cents per mile. 
(2)Volunteer emergency medical responders and firefighters 
(A)In generalIn the case of an individual using a passenger automobile for the benefit of a qualified volunteer fire department (as defined in section 150(e)(2)), in lieu of the standard mileage rate specified in paragraph (1), the standard mileage rate shall be the rate in effect under section 162(a) for operating an automobile for business purposes. 
(B)Deduction for individuals not itemizing deductionsIn the case of an individual who does not itemize deductions for a taxable year, there shall be taken into account as a volunteer emergency responder mileage contribution under section 63 an amount equal to the amount allowable under subsection (a) for the taxable year by reason of subparagraph (A) (determined without regard to any carryover).. 
(b)Deduction allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 of such Code is amended by inserting before the last sentence at the end the following new paragraph: 
 
(21)Volunteer emergency responder mileage contributionThat portion of the amount allowable under section 170(a) which is taken as a volunteer emergency responder mileage contribution under section 170(i)(2).. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
 
